Case 1:19-cv-11311-JSR Document 32-14 Filed 06/26/20 Page 1 of 8




                Exhibit N
                                                       Case 1:19-cv-11311-JSR Document 32-14 Filed 06/26/20 Page 2 of 8
                                                                                                                          Agency Case      Court Case
   Date      Track   Exigent             Incident Type                    Agency                     Location                                                   Target #         Order Status   Sealed
                                                                                                                            Number          Number

9-6-07 (?)     X               Wanted Person                       USMS               400 Blk Macomb St.                N/A                                UNKNOWN         Exigent/Consent
9/14/2007      X               Wanted Person                       TPD/USMS           Chatahoochee, FL                  07-27677         08-CF-684         (850) 544-      Court Order            X
10/9/2007      X        X      Homicide                            TPD/LCSO/WCSO      Wakulla, FL                       07-32767                           (850) 766-      Exigent/Consent
10/26/2007     X               Drug Trafficking                    TPD                679 W. Tennessee St.              07-34842         07-CF-3988        (850) 264-      Court Order            X
11/2/2007      X        X      Abduction                           LCSO               See LCSO report                   LCSO 07251052                      UNKNOWN         Exigent/Consent

                                                                                      1410 CCNE                                          13-CF3120
1/10/2008      X        X      Robbery Just Occurred               TPD                                                  08-001032                          (850) 591-      Exigent/Consent        X
                                                                                      Majestic Dr.                                       OPEN
                                                                                      2408 Surrey Street
1/18/2008      X               Grand Theft                         TPD                                                  08-001872                          (850) 727-      Court Order
                                                                                      JacksonBluff
2/13/2008      X               Wanted Person                       TPD                Gaines St. Area                   07-021774                          (850) 728-      Unable to Locate
2/15/2008      X               Wanted Person                       TPD                S. Leon County                                                       (850) 727-      Unable to Locate
3/7/2008       X        X      Sex Battery/Grand Theft             TPD                Fleetwood Dr.                     08-007662                          (850) 241-      Exigent/Consent
4/25/2008      X        X      Robbery Just Occurred               TPD                3535 Apalachee Prkwy              08-013406                          (561) 843-      Exigent/Consent
4/25/2008      X        X      Robbery Just Occurred               TPD                7535 W. Tennessee St.             08-013421                          (239) 293-      Exigent/Consent
4/25/2008      X        X      Robbery Just Occurred               TPD                Majestic Dr.                      08-013508                          (850) 510-      Exigent/Consent
4/25/2008      X        X      Robbery Just Occurred               TPD                Wilson Green                      08-013276/013508 08-CJ-494         (850) 980-      Court Order            X
4/29/2008      X        X      Armed Robbery/Purstui               TPD                Brighton Rd.                      08-014038                          (786) 426-      Exigent/Consent
5/7/2008       X        X      Homicide                            TPD/FDLE           Various                           08-015078                          (727) 403-      Exigent/Consent
5/7/2008       X        X                                          TPD/FDLE                                             08-015078                          (850) 241-      Exigent/Consent
                                                                                                                                         08-CF- 1081; 08-
5/7/2008       X                                                   TPD/FDLE                                             08-015078                         (720) 934-       Court Order            X
                                                                                                                                         CF-1682
                                                                                                                        WCSO#
5/21/2008      X               Wanted Person                       Marshall's         North Monroe St.                                                     (850) 509-      Court Order            X
                                                                                                                        04ARR003071
5/28/2008      X        X      911 Hangup                          Wakulla SO         Wakulla Station                                                      (904) 235-      Exigent/Consent
5/29/2008      X               Wanted Person                       TPD/TFD            Lakeshore Dr.                     08-016481        08-CF-1920        (850) 443-      Court Order            X
6/12/2008      X        X      911 Hangup                          TPD                Pecan Rd.                                                                            Exigent/Consent
7/20/2008      X        X      ATM Burglary                        FDLE               Thomasville Rd.                   FDLE                               (561) 449-      Exigent/Consent
                                                                                                                        LCSO # 08-
7/22/2008      X        X      Missing Juvenile                    LCSO               Mahan Drive                                                          (850) 510-      Exigent/Consent
                                                                                                                        167562
7/23/2008      X        X      Abducted Person                     LCSO               Great Value Inn - N. Monroe St.                                                      Exigent/Consent
8/12/2008      X        X      Homicide                            TPD                South City                        08-026075        08-CF-2902        (850) 274-      Court Order            X
                                                                                                                                         08-CF-3895; 08-
               X               Robbery/Kidnapping                                                                                                          (850) 727-      Court Order            X
                                                                                                                                         CF-3890
                                                                                                                                         08-CF-3102
                                                                                                                                                           (850) 728-      Court Order            X
8/13/2008                                                                                                               08-025267        OPEN
                                                                                                                                         09-CF-129
                                                                                                                                                           (954) 243-      Court Order            X
                                                                                                                                         OPEN
                                                                                                                                         09-CF-128         (850) 264-      Court Order            X
                                                                                                                                         08-CF-3102
8/27/2008      X               Robbery/Kidnapping                                                                       08-025267                          (954) 558-      Court Order            X
                                                                                                                                         OPEN
9/4/2008       X               Bank Robbery                        LCSO               Pryor Rd. / Old Bainbridge        LCSO #08-205743 08-CF-3191         (850) 727-      Court Order            X
9/13/2008      X        X      Sexual Battery                      TPD                Pensacola/White                   08-029877                          (941) 400-      Exigent/Consent
9/16/2008      X               Homicide                            TPD                Floral St.                        08-029997        09-CF-52          (850) 294-      Court Order            X
9/23/2008      X        X      Commercial Robbery w/Firearm        TPD                1701 W. Tennessee St.             08-031048                          (850) 294-      Exigent/Consent
                                                                                                                                         09-CR-30-RH
10/1/2008      X               Serial Bank Robbery                 TPD                2402 Quazar Circle                09-004241                          (850) 459-      Court Order            X
                                                                                                                                         USDC
10/28/2008     X        X      Commerical Robbery                  TPD                N. Monroe St.                     08-035137                          (850) 241-      Exigent/Consent
11/6/2008      X        X      Burglary, Sex Battery, Kidnapping   Coral Springs PD   Paul Russell/S. Monroe                                               (954) 461-      Exigent/Consent
11/14/2008     X        X      Home Invasion Robbery               TPD                2616 Mission Rd. #12              08-037256                          (850) 459-      Exigent/Consent
11/20/2008     X        X      Home Invasion Robbery               TPD                2125 Jackson Bluff Rd.            08-038009                          (813) 508-      Exigent/Consent
                                                                                                                        08-038361
12/4/2008      X               Robbery                             TPD                2424 W. Tharpe St.                XX-XXXXXXX       08-CF-4169        (850) 212-      Court Order            X
1/10/2009    X   X   Home Invasion Robbery    Case 1:19-cv-11311-JSR
                                                     TPD                 Document
                                                                  568 Beverly Ct  32-14 Filed   06/26/20 Page 3 of 8
                                                                                        09-001006                                                      Exigent/Consent
1/17/2009    X   X   Robbery                         TPD             313 Arden Rd.                    09-001705                           (850) 524-   Exigent/Consent
1/21/2009    X       Burglary                        FDLE            Pensacola, Florida               FDLE                                             No Copy on File w/TPD
                                                                                                      09-003461
2/6/2009     X       Fraud                           TPD             2011 N Monroe Street             09-002880         09-CF-400         (850) 264-   Court Order
                                                                                                      09-002035
2/9/2009     X   X   Armed Sex Batt Fugitive         TPD             153 Belmont Dr.                  09-003611                           (850) 264-   Exigent/Consent
2/11/2009    X       Poss WITS, Poss Firearm by CF   TPD             2855 Apalachee Pkwy              08-042029         09-CF-563         (904) 537-   Court Order
2/13/2009    X       Sale of Controlled Sub.         TPD             446 Mercury Drive                09-004906                           (850) 210-   Court Order
             X       USMS -Wanted Person             TPD             2405 Jackson Bluff Road                         09-CF-756            (850) 284-   Court Order
2/18/2009                                                                                             09-005628
                                                                                                                     07-CF-2031           (850) 241-   Court Order
                                                                                                                     09-CR-7-RH
2/26/2009    X       USMS-Wanted Person              TPD/USMS        8010 Blackjack Rd                USMS #09-44456                      (850) 284-   Court Order
                                                                                                                     USDC
                     Serial Burglary                 TPD             1838 E Wagon Wheel Circle                       09-CF-801            (904) 536-   Court Order
                                                                                                                     09-CF-802            (904) 887-   Court Order
3/6/2009                                                                                              09-006935
                                                                                                                                                       Number listed on multi-
             X                                                                                                                            (904) 487-
                                                                                                                                                       number order
3/6/2009     X   X   Abduction                       TPD             1210 Francisco Drive             09-006949         NONE              (850) 443-   Court Order
3/13/2009    X       Sexual Battery                  TPD             3100 Aplachee Pkwy 21            09-006909         09-CF-859         (850) 508-   Court Order               X
4/1/2009     X   X   Home Invasion Robbery           TPD             1554 Lake Ave #107               09-009756                           (850) 251-   Exigent/Consent
4/1/2009     X   X   Murder                          LCSO                                             LCSO- Rabon                         (850) 728-   Exigent/Consent
4/16/2009    X   X   Missing Endangered Infant       GCSO            Cairo, GA                                                                         Exigent/Consent
5/12/2009    X   X   Stalking                        TPD             1089 Sutor Rd.                   09-009900                           (850) 210-   Exigent/Consent
             X       Shooting                        TPD             1805 North Monroe Street                           09-CF-1630        (850) 274-   Court Order               X
5/14/2009                                                                                             09-014987
                                                                                                                                          (850) 692-   Court Order               X
6/1/2009     X       Homicide                        Perry, PD       Ft. Gaines, GA                                                       UNK          No Copy on File w/TPD
6/12/2009    X   X   Attempted Homicide              TPD             275 John Knox Rd                 09-017699                           (850) 508-   Exigent/Consent
6/12/2009    X   X   Suicide/Sexual Battery          TPD             3818 Leane drive                 09-017761                           (850) 591-   Exigent/Consent
                                                                                                                        08-CF-2032; 08-
6/18/2009    X       Home Invasion Robbery           TPD             1112 South Magnolia Dr           09-018345         CF-2216; 08-CF-   (850) 524-   Court Order
                                                                                                                        2026
6/25/2009    X       Bank Robbery                    TPD             1700 North Monroe Street         09-019059         09-CF-2200        (850) 322-   Court Order               X
7/9/2009     X       Bank Robbery                    TPD             3000 S. Adams St.                09-019059         09-CF-2251        (863) 513-   Court Order
7/20/2009    X       Bank Robbery                    TPD             Sawtooth Dr.                     09-019059         09-CF-2466        (305) 890-   Court Order
8/3/2009     X   X   Armed Robbery                   TPD             1619 Lake Ave.                   09-023267                           (850) 228-   Exigent/Consent
                                                                                                      09-23871/ 09-
8/9/2009     X   X   Strong Arm Robbery              TPD             2020 West Pensacola Street                                                        Exigent/Consent
                                                                                                      023866
8/13/2009    X   X   Armed Robbery                   TPD             218 Bragg Dr                     09-024260                           (850) 459-   Exigent/Consent
                                                                                                      WCSO #
8/25/2009    X       Wanted Person                   USMS            Wakulla County                                                       (850) 508-   Court Order
                                                                                                      090FF001960
8/31/2009    X   X   Home Invasion Robbery           TPD             2614 West Tennessee Street       09-026361                           (352) 317-   Exigent/Consent
                                                                                                                        07-CF-1809; 08-
12/15/2009   X       Murder - Witness Track          USMS-TPD        1609 Rawhide Ct.                 09-038546                         (850) 879-     Court Order               X
                                                                                                                        CF-3906

1/5/2010     X       Wanted Person                   TPD/USMS        223 Ayers Court                  09-21533          09-CF-4234        (305) 710-   Court Order               X
                                                                     1325 W. Tharpe St./ Magnolia &
             X       Sexual Battery                  TPD                                                                NONE              (561) 207-   Court Order               X
1/20/2010                                                            Parkway                          10-1773 (TPD)
                                                                                                                                          IMEI         Court Order               x
2/19/2010    X   X   Home Invasion Robbery           TPD             5423 Appledore Dr.               10-005029                           (850) 545-   Exigent/Consent
2/24/2010    X       Homicide                        TPD             Shallow Brk Dr.                  10-1469                             (850) 694-   Missing
             X   X   Burglary/Robbery/Agg Assault    TPD             2001 Old St. Augustine Rd.       TPD # 10-009687                     (954) 330-   Exigent/Consent
4/14/2010
                 X                                                                                    2010-11328                          (850) 321-   Exigent/Consent
5/19/2010    X   X   Serial Sexual Battery           TPD/FDLE/LCSO   Killearn/TLH                     10-014734                           (850) 524-   Exigent/Consent
6/7/2010     X       Attempted Murder                TPD             1425 Nashville Drive             10-12590          10-CF-1348        (850) 408-   Court Order               X
8/14/2010    x       Wanted Person                   TPD/USMS        2521 Saxon St.                   10-025221         10-CF-2668        (850) 272-   Court Order               X
8/24/2010    X       Homicide                        USMS/TPD/FDLE   Decatur Co. GA                   USMS                                (478) 278-   Court Order               X
             X       Burglary/Theft/Agg Ass LEO      LCSO/TPD/FDLE   Various- ATM Thefts                                                  (850) 228-   Court Order               x
                                                                                                                                                       Number listed on multi-
                                                                                                                                          (850) 210-                             X
                                                                                                                                                       number order
8/27/2010                                                                                             LCSO #09-231282                                  Number listed on multi-
                                                                                                                                          (850) 251-                             X
                                                                                                                                                       number order
                                             Case 1:19-cv-11311-JSR Document 32-14 Filed 06/26/20 Page 4 (850)
                                                                                                          of 8778-                                                Number listed on multi-
                                                                                                                                                                                            X
                                                                                                                                                                  number order
             X       Homicide                              TPD               3006 Garfield Street                 10-24142           10-CF-3287      (404) 721-   Court Order               X
             X   X   Missing Juvenile                      TPD               Basin St.                                                                            Exigent/Consent
             X       Wanted Person - Armed Robbery         TPD               982 West Brevard St K21              10-029151          10-CF-3800      (850) 694-   Court Order               X
10/19/2010   X   X   Abduction/battery                                       700 Basin St.                        10-32873                                        Exigent/Consent
11/24/2010   X       Wanted person - armed robbery         USMS              1214 N. Macomb St.                   10-37021                                        No Copy on File w/TPD
                                                                                                                  LCSO# 10-
Oct-10       X       Wanted Person - USMS                  TPD               UNK                                                     10-CF-251       (850) 590-   Court Order               X
                                                                                                                  0006256

                                                                             2416 Jackson Bluff Rd. _ Greystone
1/17/2011    x       Homicide                              TPD                                                    11-1640            11-CF-274       (850) 933-   Court Order               X
                                                                             Apts
2/4/2011     X       Sexual Battery                        TPD               2224 Timberwood Cir S                11-3341                            (305) 803-   Missing
2/12/2011    X       Auto Burglary / Felony Lane           TPD               2415 N. Monroe St.                   11-4133            NONE            (772) 349-   Court Order               X
2/28/2011    X       Home Invasion Robbery                 GBI               Bainbridge, GA                       N/A                                             No Copy on File w/TPD
3/19/2011    X   X   Homicide                              TPD               1000 Blk Joe Louis St.               11-7422                                         Exigent/Consent
3/29/2011    X   X   Home Invasion Robbery                 TPD               1400 Blk Jackson Bluff Rd.                                                           Exigent/Consent
3/31/2011    X   X   Armed Robbery                         Bainbridge PD                                                                                          Exigent/Consent
4/4/2011     X       Burglary                              TPD               Canton Cir.                          11-8949            11-CJ-301       (850) 264-   Court Order               X
4/5/2011     X       Sex Pred/Fail To Register             TPD                                                    11-9287/6900                       (850) 445-   Missing
4/7/2011     X       Armed Robbery                         TPD               1500 Apalachee Parkway               11-8277            11-CF-1146      (786) 991-   Court Order               X
             x       Wanted Person                         TPD                                                                       11-CF-42        (850) 464-   Court Order               X
Apr-11                                                                                                            10-38103
                                                                                                                                                     (850) 274-   Court Order               X
4/26/2011    X   X   Home Invasion Robbery                 TPD               1908 Croydon Rd.                     11-11330                           (850) 544-   Exigent/Consent
             X       Home Invasion Robbery                 TPD               1327 High Rd.                                           11-CF-1315      850-376-     Court Order               X
4/27/2011                                                                                                         11-11230
                                                                                                                                                     850-688-     Court Order               X
                     Wanted Person / Endangered
5/4/2011     X   X                                         TPD               2525 S. Monroe St.                   11-12196                           (850) 251-   Exigent/Consent
                     Juvenile
May-11       X       Abduction/Trespassing                                                                                                                        Missing
5/17/2011    X   X   Attempted Homicide                    TPD               1747 CCNW                            11-13382                           (850) 590-   Exigent/Consent
6/7/2011     X       Armed Burglary                        TPD                                                    2010-28211         11-CF-1279      (850) 363-   Court Order               X
6/16/2011    X   X   Armed CarJacking                      TPD               2401 Jackson Bluff                   11-16272                           (561) 306-   Exigent/Consent
6/27/2011    X       Missing/Endangered Person             TPD               3437 Mahoney Dr.                     11-17355           NONE            (850) 345-   Court Order               X
7/1/2011     X       Burgl w/Person Assaulted              TPD                                                    11-17536           11-CF-2056      (850) 459-   Court Order               X
7/5/2011     X       Wanted Person - Agg 55, etc.          TPD               129 Columbia Dr. A                   11-9871            11-CF-2025      (850) 322-   Court Order               X
7/7/2011     X       Robbery - Strong Arm                  TPD               Alabama St.                          11-18308           NONE            (386) 956-   Court Order               X
7/14/2011    X       Agg Battery                           LCSO                                                   SO 11-138542       11-CF-2193      (850) 570-   Court Order               X
8/4/2011     X       Agg Sexual Battery                    LCSO/TPD                                               SO 11-154720       11-CF-2429      (850) 274-   Court Order               X
8/5/2011     X       Burglary                              TPD                                                    11-21009           11-CF-2446      (850) 345-   Court Order               X
8/16/2011    X       Robbery                               TPD               2315 Jackson Bluff                   11-16560           NONE            (850) 264-   Court Order               X
8/17/2011    X   X   Home Invasion                         Quincy PD/TPD     Various                              11-22275                           (850) 933-   Exigent/Consent
Aug-11       X   X   Kidnapping                            GCSO              Gadsden County                                                                       Exigent/Consent
8/31/2011    X       Burglary                              TPD                                                    11-23493           11-CF-2716      (850) 544-   Court Order               X
9/3/2011     X   X   Suicidal Person                       LCSO              ANF / Leon County                                                                    Exigent/Consent
8/9/2011     X   X   Child Custody/Endangerment            TPD               3535 Roberts Ave #56                 11-21363                           (850) 559-   Exigent/Consent
9/13/2011    X       Drug Investigation                    FDLE/DEA          Panama City, FL                                                                      No Copy on File w/TPD
                                                                                                                                     11-CF-2504; 11-
                                                                                                                  11-21009, 18368,
8/9/2011     X       Burglary (Violent Criminal History)   TPD               1202-B Hidden Place                                     CF-2490; 11-CF- (772) 370-   Court Order               X
                                                                                                                  15917
                                                                                                                                     3811
8/5/2011     X       Attempted Homicide                    TPD               2616 Mission Rd #151                 11-21175           11-CF-2459      (850) 702-   Court Order               X
10/1/2011        X   Kidnapping/Sexual Battery             TPD               Belmont Rd.                          11-26885                           (850) 459-   Exigent/Consent
10/5/2011    X       USMS 99/L&L on Minor                  TPD               Quincy, FL                           11-27142           11-CF-3098      (850) 447-   Court Order               X
                                                                                                                  11-29466/11-
8/20/2011    X       Financial Crimes/Robbery History      TPD                                                                       11-CF-2205      (850) 363-   Court Order               X
                                                                                                                  15984
10/29/2011   X   X   Homicide                              TPD               Idlewilde Dr.                        11-29721           11-CF-3402      (334) 468-   Court Order               X
11/17/2011   X   X   Suicidal Person                       TPD               235 S. Ocala Rd. 8204                11-31679                           (954) 226-   Exigent/Consent
11/17/2011   X       Home Invasion                         Decatur Co/FDLE   Quincy, FL                           N/A                                N/A          No Copy on File w/TPD
12/6/2011    X       Wanted Person                         TPD/LCSO/USMS                                          LCSO 11-243808     11-CF-3737      (850) 339-   Court Order               X


1/12/2012    X       USMS/FDLE Wanted Person               FDLE              Gadsden County                       N/A                                N/A          No Copy on File w/TPD
1/21/2012
             X   X   Robbery/Kidnapping      Case 1:19-cv-11311-JSR
                                                    TPD          700 PaulDocument
                                                                          Russel Dr. 32-14 Filed
                                                                                           12-1857
                                                                                                   06/26/20 Page 5 (850)
                                                                                                                    of 8339-                      Exigent/Consent
             X   X                                                                                                                  (850) 294-    Exigent/Consent
1/23/2012    X       Grant Theft Auto                     TPD             Holton St.                12-1089          12-CF-196      (850) 570-    Court Order             X
2/9/2012     X       Wanted Person / Armed Robbery        FDLE                                      N/A                             N/A           No Copy on File w/TPD
2/13/2012    X       Wanted Person                        TPD/USMS        2626 Hastings Dr.         12-4210          12-CF-904      (850) 363-    Court Order             X
2/15/2012    X       Wanted Person                        TPD/USMS        103 Elm Ave. Havana, FL   11-28120         12-CF-407      (850) 345-    Court Order             X
2/29/2012    X   X   Stabbing/Sex Batt                    LCSO            Hanvana, FL               LCSO                                          Exigent/Consent
             X       Wanted Person - VOP Armed Burg TPD                   808 Annawood Dr.TLH                        09-CF-2559     (850) 727-    Court Order             X
3/13/2012                                                                                           12-11744
             X                                                                                                                      (850) 322-    Court Order
5/1/2012     X                                                                                                                      (850) 339-    Court Order
3/13/2012    X       Drug Investigation                   TPD             Stone Rd.                 12_3490          12-MM-1078     (850) 241-    Court Order             X
                     Wanted Person - Poss Firearm by
3/14/2012    X                                            TPD             2855 Apalachee Prkwy      12-5477          12-CF-770      (850) 284-    Court Order             X
                     CF, Felony Battery
3/21/2012    X   X   Suicidal/Homicidal Threats           TPD             234 E. 7th Ave.           TPD IB 12-28                    (850) 345-    Exigent/Consent
3/22/2012    X   X   Home Invasion Robbery                TPD             2421 Jackson Bluff Rd.    12-7687                                       Exigent/Consent
3/24/2012    X   X   Missing/Endangered Adult             TPD             1472 Mitchell Ave.        12-7978                         (386) 679-    Exigent/Consent
4/2/2012     X   X   911 Call / Domestic Battery          TPD                                                                       (210) 563-    Exigent/Consent
4/9/2012     X   X   Suicidal Person                      TPD                                                                       (850) 556-    Exigent/Consent
4/9/2012     X   X   Armed Robbery                        TPD                                                                                     Exigent/Consent
4/10/2012    X   X   Suicidal Person                      TPD                                       12_9674                         (352) 870-    Exigent/Consent
4/10/2012    X       Att. Homicide                        TPD                                       12_9686          12-CF-1232     (803) 445-    Court Order             X
4/16/2012    X       Sexual Battery/Wanted Person         TPD             1533 N. Monroe St.        12-8813          12-CF-1189     (850) 212-    Court Order             X
                     Attmpt Murder/Arson - Wanted
4/16/2012    X                                            USMS/TPD/GA     1847 Rodrique Rd.         12-10311         12-CF-1239     (850) 274-    Court Order             X
                     Person
4/20/2012    X       Bank Robbery                         LCSO/USMS                                 LCSO 120066739 12-CF-1270       (850) 322-    Court Order             X
                                                                                                                   12-CF-110; 12-
4/27/2012    X       Wanted Person -                      LCSO/USMS                                 LCSO 120091415 CF-849; 12-CF-   (850) 284-    Court Order             X
                                                                                                                   1352
4/30/2012    X   X   Suicial Person                       TPD             2609 Texas St.                                            (850) 322-    Exigent/Consent
             X   X   Abduction/Car Jacking                TPD                                                                                     Exigent/Consent
5/3/2012
             X   X                                                                                                                                Exigent/Consent
                     Wanted Person Agg                                                                               12-CF-1234; 12-
                                                          TPD/USMS/LCSO   1700 Joe Louis St.        LCSO 120149754                   (850) 228-   Court Order             X
                     Batt/Burg/Gtheft                                                                                CF-1673
5/7/2012
                                                                                                                     12-CF-1439; 12-
             X                                                                                      LCSO# 12-88466                   (850) 284-   Court Order             X
                                                                                                                     CF-1440
5/31/2012    X       Homie Invasion Robbery               TPD             1560 High Rd.             12-14480                         UNKNOWN      Exigent/Consent
6/19/2012    X       Homicide                             TPD             1610 Lake Ave.            12-16287         12-CF-1956      (561) 654-   Court Order             X
                     Agg Stalking/Burg Occ Dwell/Crim                                                                12-CF-1966
6/21/2012    X                                            TPD             2421 Jackson Bluff Rd.    12-16321                         (407) 770-   Court Order             X
                     Misch                                                                                           OPEN
                     Internet solicitation/traveling to
7/5/2012     X                                            TPD             234 E. 7th Ave.           12-017696        12-CF-2186     850-384-      Court Order             X
                     meet minor
                     Failure to Register as a Sexual
7/5/2012     X                                            TPD                                       12-17900         12-CF-1184     (850) 591-    Court Order             X
                     Predator
                     Burg/Person Assaulted / Agg Batt /
7/26/2012    X                                            TPD             2702 N. Monroe St.        12-19799         12-CF-2403     (850) 212-    Court Order             X
                     Depr 911
                     Attempted Homicide/Armed
8/5/2012     X                                            TPD             2415 N. Moroe St.         12-20684         12-CF-2513     (850) 345-    Court Order             X
                     Robbery
                     Wanted Person - Fel Batt/VOP Agg                                                              12-CF-2668; 12-
8/20/2012    X                                            LCSO/TPD/USMS   644 Ridge Rd.             LCSO 120169592                 (850) 408-     Court Order             X
                     Ass                                                                                           CF-863
8/29/2012    X       Wanted Person -                      TPD/USMS        604 Laura Lee Ave.        12-23260       12-CF-2640      (850) 345-     Court Order             X
8/29/2012    X       Wanted Person                        LCSO/USMS       3300 Crump Rd.            LCSO 120169673 12-CF-3230       (850) 570-    Court Order             X

10/2/2012    X       Wanted Person                        USMS/TPD/LCSO                             LCSO 12-189285   12-CF-3275     (229) 977-    Court Order             X
10/8/2012    X       Wanted Person                        SAO/TPD/LCSO    2740 W. Tharpe            11-84816       12-CF-1348       (850) 544-    Court Order             X
10/11/2012   X   X   Homicide                             TPD                                       12-27521       12-CF-3405       (850) 619-    Court Order             X
                                                                                                                   12-MM-5404
10/22/2012   X       Wanted Person                        LCSO/USMS       Cobblestone Ln.           LCSO 120203927 OPEN             (850) 320-    Court Order             X
                                                                                                                   WARRANT
10/19/2012   X       Robbery - Forgery
                                             Case 1:19-cv-11311-JSR
                                                    TPD
                                                                        Document 32-14 Filed
                                                                 2421 Jackson Bluff Rd. 12-27833
                                                                                                06/26/20    Page 6 (772)
                                                                                                       TPD OPEN     of 8940-                       Court Order             X
                                                                                                                      INACTIVE
10/29/2012   X       USMS Wanted Person                  TPD             2501 S. Meridian Rd.        12-26838         12-MM-4576      (850) 459-   Court Order             X
10/29/2012   X       USMS Wanted Person                  TPD             2849 Apalachee Parkway      12-28495         12-CF-3524      (850) 694-   Court Order             X
                                                                                                                      12-CF-3813
11/1/2012    X       Homicide                            TPD             4495 Shelfer Rd.            12-29501                         (850) 509-   Court Order             X
                                                                                                                      OPEN
11/7/2012    X       USMS Wanted Person                  TPD             1293 C Rumba Lane           12-19760         12-CF-2824      (850) 544-   Court Order             X
11/9/2012    X       USMS Wanted Person                  LCSO/TPD/USMS                               LCSO 12-213895   12-CF-3864      (850) 590-   Court Order             X
11/10/2012   X   X   Suicidal Person                     TPD             830 E. Park Ave                                              (850) 544-   Exigent/Consent
11/13/2012   X       USMS Wanted Person                  TPD             Marianna, FL                12-16681         12-CF-2048      (850) 557-   Court Order             X
                                                                                                                      12-CF-3681
11/13/2012   X       USMS Wanted Person                  TPD             1107 Basin St.              12-30101                         (850) 345-   Court Order             X
                                                                                                                      OPEN
11/13/2012   X       USMS Wanted Person                  TPD             3535 Roberts AVe.           12-27156         12-CF-3597      (850) 274-   Court Order             X
11/13/2012   X       USMS Wanted Person                  TPD             2074 MIdyette               12-29738         12-CF-3682      (305) 502-   Court Order             X
                                                                                                                      TPD OPEN
11/20/2012   X       Armed Robbery                       TPD             1327 Volusia St.            12-31242                         (850) 524-   Court Order             X
                                                                                                                      INACTIVE
11/29/2012   X       Wanted Person                       TPD             2305 Amelia Cir.            12-32067         11-CF-3869      850-212-     Court Order             X
11/29/2012   X   X   Robbery                             TPD                                         12-30971                         (850) 284-   Exigent/Consent
12/1/2012    X       Domestic Battery                    Gretna, PD      Gretna, FL                  Gretna PD                                     No Copy on File w/TPD
12/4/2012    X       Wanted Person                       USMS/TPD                                    12-33158         120CF04010      (850) 264-   Court Order             X
Dec-12       X       Burglary                            TPD             2309 Old Bainbridge Rd.     12-33321                         (305) 761-   Exigent/Consent

                                                                                                                      12-CF-3974; 12-
1/4/2013     X       USMS Wanted Person                  LCSO/USMS       3535 Roberts Ave.           LCSO 12-220020                   (470) 244-   Court Order             X
                                                                                                                      CF-3893
                                                                                                                      13-CF-462
1/9/2013     X       Robbery Spree                       TPD             Multiple Locations          13-1362                          (850) 284-   Court Order             X
                                                                                                                      OPEN
1/13/2013    X       Home Invasion / Shooting Incident   LCSO/TPD        Misty Garden                LCSO #13-7498    13-CF-618       (786) 479-   Court Order             X
                                                                                                     LCSO # 13-
1/29/2013    X       Wanted Person                       TPD/USMS        10416 Rase Rd                                10-CF-3236      (850) 519-   Court Order             X
                                                                                                     0018190
                                                                                                     FDLE #
1/30/2013    X       Wanted Person                       WCSO/USMS       1525 W. Tennessee St                                         (850) 694-   Court Order             X
                                                                                                     130018946
1/31/2013    X       Home Invasion Robbery               GCSO/FDLE                                                                                 No Copy on File w/TPD
2/5/2013     X       Wanted Person                       TPD/USMS        Motel 6- 2738 N Monroe St   13-2635          07-CF-2875      (850) 321-   Court Order             X
2/13/2013    X   X   Missing/Endangered Juvenile         TPD             1380 Ocala Rd.              13-3971                          (850) 303-   Exigent/Consent
                                                                                                                      13-CF-414
2/13/2013    X       Home Invasion Robbery               TPD             222 S. Ocala Rd.            13-2635                          (850) 345-   Court Order             X
                                                                                                                      OPEN
             X       Robbery                             TPD             1706 W Tennessee St                          13-CF-765       (850) 321-   Court Order             X
2/16/2013                                                                                            13-4269
             X                                                                                                                        (850) 345-   Court Order
2/20/2013    X       Armed Robbery                       FAMU/TPD        FAMU Campus                 FAMU                             (786) 518-   Court Order             X
2/28/2013    X       USMS wanted person                  LCSO/USMS       Nekoma Ct.                  LCSO #13-20596   13-CF-637       (850) 597-   Court Order             X
                                                                                                                      13-CF-750
             X       Armed Robbery                       TPD             4200 W. Tennessee St.                                        (850) 933-   Court Order             X
3/5/2013                                                                                             13-5766          OPEN
                                                                                                                                      (850) 363-   Court Order             X
                     Drug Investigation linked to
3/14/2013    X                                           TPD             2020 W Pensacola St         13-5641          13-MM-1019      (786) 691-   Court Order             X
                     Shooting
                                                                                                     WCSO
3/14/2013    X       USMS Wanted Person                  WCSO/USMS       3905 Cates Ave.                                              (850) 556-   Court Order             X
                                                                                                     13OFF00342
                                                                                                                      13-CF-905
             X       Homicide                            TPD             Magnolia/Parkway                                             (850) 509-   Court Order             X
                                                                                                                      OPEN
                                                                                                                                      (954) 729-   Court Order             X
                                                                                                                                      (850) 241-   Court Order             X
3/20/2013                                                                                            13-7137
                                                                                                                                      (321) 246-   Court Order             X
             X                                                                                                                        (850) 321-   Court Order             X
                                                                                                                                      (850) 510-   Court Order             X
             X                                                                                                                        (850) 567-   Court Order             X
3/20/2013    X       Armed Robbery                       TPD             4100 Blk. Bradford Rd.                                       (850) 661-   Exigent/Consent
                                                                                                                      13-CF-907
3/22/2012    X       Sexual Battery                      TPD             770 Appleyard Dr            13-7341                          (850) 228-   Court Order             X
                                                                                                                      OPEN
4/11/2013    X       Financial Crimes                    TPD             234 East 7th Ave            13-8442          13-CF-1231      (305) 684-   Court Order             X
4/17/2013    X       Solicitation of Minor   Case 1:19-cv-11311-JSR
                                                    TPD/ICAC     234 EastDocument
                                                                          7th Ave 32-14 Filed
                                                                                        13-9979 06/26/20    Page 7 (850)
                                                                                                       13-CF1255    of 8509-                           Court Order             X
                                                                                                                            13-CF-1257
4/17/2013    X       Solicitation of Minor            TPD/ICAC         234 East 7th Ave                     13-9789                       (850) 345-   Court Order             X
                                                                                                                            OPEN
4/19/2013    X       Wanted Person - Sex Batt 11yo vic USMS                                                 USMS                                       No Copy on File w/TPD
4/23/2013    X       Missing/Endangered Child         TPD              2708 Rockbrook Dr.                   13-10567        NONE          (850) 459-   Court Order             X
                                                                                                                            13-CF-1373
4/25/2013    X       Armed Robbery/Attempt Homicide   TPD              600 Dixie Dr.                        13-10718                      (850) 702-   Court Order             X
                                                                                                                            OPEN
4/28/2013    X       USMS-Wanted Person               FDLE/USMS        1700 Joe Louis St. 45                N/A                                        No Copy on File w/TPD
                                                                                                                             13-CF-1585
             X       Robbery                          TPD              Jewerly Store-1950 Thomasville Rd.                                 (850) 443-   Court Order             X
5/10/2013                                                                                                   13-8783/13-12178 OPEN
             X                                                                                                                            (786) 325-   Court Order             X
5/13/2013    X       USMS-Wanted Person               LCSO/USMS                                             USMS            02-CF-115     (850) 274-   Court Order             X
                                                                                                                            13-CF-1647
5/17/2013    X       Homicide                         TPD              2808 Whanish Way                     13-12829                      (850) 567-   Court Order             X
                                                                                                                            OPEN
5/22/2013    X   X   USMS-Wanted Person               TPD              Tampa, FL                            13-11125                      (813) 279-   Exigent/Consent
5/25/2013    X   X   Homicide                         TPD              2125 Pasco St.                       13-13576        13-CF-1757    (850) 727-   Court Order             X
5/26/2013    X       Sexual Battery                   TPD              415 Chapel Dr.                       13-13604                      (904) 509-   Exigent/Consent
                                                                                                                            TPD OPEN
             X   X   Homicide                         TPD              Poppy St/Osceola St.                                               (850) 408-   Exigent/Consent
                                                                                                                            INACTIVE
             X                                                                                                                            (229) 886-   Court Order             X
6/4/2013                                                                                                    13-14446
                                                                                                                                          (850) 567-   Court Order             X
                                                                                                                                          (850) 322-   Court Order             X
                                                                                                                                          (850) 688-   Court Order             X
                     Wanted Person - Attempted                                                                              13-CF-1840
6/6/2013     X                                        TPD              2501 S. Meridian Rd                  13-13676                      (850) 980-   Court Order             X
                     Homicide                                                                                               OPEN
                                                                                                                            TPD OPEN
6/21/2013    X       Home Invasion Robbery            TPD              2042 Belle Vue Way                   13-15950                      (850) 339-   Court Order             X
                                                                                                                            INACTIVE
                     Homicide                         TPD              2525 Texas Street                                    13-CF-1597    (850) 251-
             X                                                                                                              13-CF-2123    (850) 345-   Court Order             X
                                                                                                                            13-CF-2125
             X                                                                                                                            (850) 591-
                                                                                                                            OPEN
             X                                                                                                                            (850) 345-   Court Order             X
6/26/2013                                                                                                   13-16354
             X                                                                                                                            (850) 702-   Court Order             X
             X                                                                                                                            (850) 228-   Court Order             X
             X                                                                                                                            (850) 556-   Court Order             X
                                                                                                                                          (850) 339-   Court Order             X
             X                                                                                                                            (850) 445-   Court Order             X
7/9/2013     X   X   Abduction                        LCSO/FDLE        Madison County                       LCOS                                       Exigent/Consent
7/9/2013     X   X   Attempted Homicide               WCSO/FDLE        Chipley                              WCSO                                       Exigent/Consent
                                                                                                                            13-CF-2276
7/10/2013    X       Wanted Person-Robbery            TPD              2325 W Pensacola St                  13-1256                       (850) 544-   Court Order             X
                                                                                                                            OPEN
                                                                                                                            13-CF-2276
7/15/2013    X       Robbery                          TPD              2325 W Pensacola St                  13-1256                       (850) 743-   Court Order             X
                                                                                                                            OPEN
                                                                                                                            13-CF-2550
8/7/2013     X       Online Solicitaton               TPD              234 East 7th Ave                     13-20044                      (850) 481-   Court Order             X
                                                                                                                            OPEN
8/19/2013    X       Wanted Person                    LCSO/TPD/USMS    2502 Holton St #H256                 SO 130125880    13-CF-2599    (904) 566-   Court Order             X
                                                                                                                            13-CF-2836
             X       Homicide                         TPD              400 FAMU Way                                                       (850) 597-   Court Order             X
8/20/2013                                                                                                   13-21146        OPEN
             X                                                                                                                            (850) 688-   Court Order             X
                                                                                                                            13-CF-2749
             X       Kidnapping Investigation         TPD              1600 Old Bainbridge Rd                                             (601) 667-   Court Order             X
                                                                                                                            OPEN
8/22/2013                                                                                                   13-20899
             X                                                                                                                            (850) 443-   Court Order             X
                                                                                                                                          (850) 559-   Court Order             X
                     Sex Battery- Suspect:24 Victim:16-                                                                     13-CF-2968
9/14/2013    X                                          TPD            W Tharpe St/Ocala Rd                 13-19171                      (850) 545-   Court Order             X
                     17                                                                                                     OPEN
9/14/2013    X   X   MIssing Juvenile                   TPD            Crowder/N. Monroe St.                13-23673                      (850) 212-   Exigent/Consent
9/27/2013    X       VOP-Occupied Burglary              TPD            2711 Allen Rd                        13-24635        10-CF-2484    (850) 459-   Court Order             X
                                                                                                                            13-CF-2951
10/8/2013    X       Wanted Person                    TPD/LCSO/USMS    4495 Shelfer Rd.                     SO 130510309                  (850) 294-   Court Order             X
                                                                                                                            OPEN
10/9/2013    X       Homicide                         USMS/ECSO/ESST   Pensacola                            N/A                           (904) 982-   No Copy on File w/TPD
10/14/2013   X       Wanted Person                    TPD              Saxon St/Manatee St                  13-26929        13-CF-2326    (850) 933-   Court Order             X
10/16/2013   X   X   Suicidal Person        Case 1:19-cv-11311-JSR
                                                   TPD                 Document
                                                                3380 Fred George Rd. 32-14 Filed
                                                                                           XX-XXXXXXX/26/20 Page 8 (850)
                                                                                                                    of 8251-                    Exigent/Consent
                                                                                                                   13-CF-3367
10/16/2013   X       Armed Robbery                      TPD         3393 Lonnbladh Rd           13-26516                           (850) 459-   Court Order             X
                                                                                                                   OPEN
                                                                                                SO Booking         13-CF-3417
10/22/2013   X       Wanted Person                      USMS        3383 Woodbriar                                                 (707) 230-   Court Order             X
                                                                                                130517051          OPEN
                                                                                                                   13-CF-3667
11/15/2013   X       Attempted Murder                   TPD         2056 Hillsborough St        13-29909                           (850) 590-   Court Order             X
                                                                                                                   OPEN
                     Wanted Person - Sex Batt vic <
11/18/2013   X                                          FDLE        Graceville, FL              FDLE-ESST                          (863) 445-   No Copy on File w/TPD
                     12yoa
                                                                                                                   13-CF-3694
11/21/2013   X       Robbery                            TPD         415 N Gadsden Street #201   13-30408                           (941) 465-   Court Order             X
                                                                                                                   OPEN
             X                                                                                                                     (530) 228-   Court Order             X
             X                                                                                                                     (850) 566-   Court Order             X
                                                                                                                   TPD OPEN
11/22/2013   X       Armed Robbery                      TPD         1710 W. Tennessee St.       13-30542                           (850) 485-   Court Order             X
                                                                                                                   INACTIVE
12/5/2013    X       Wanted Person                      TPD/USMS    2521 Pecan Rd               13-31964           13-CF-2952      (321) 213-   Court Order             X
12/7/2013    X   X   Missing Person                     TPD         2526 Nugget Ln              13-32041                           (850) 566-   Exigent/Consent
12/7/2013    X   X   Armed Robbery                      TPD         1102 S Adams St             13-32141                           (850) 322-   Exigent/Consent
12/10/2013   X       Wanted Person                      TPD-CCU     1700 Joe Louis St           13-31087           13-CF-996       (850) 459-   Court Order             X
                                                                                                                   13-CF-3963
12/11/2013   X       Wanted Person                      TPD         705 S Woodward Ave          13-32172                           (850) 345-   Court Order             X
                                                                                                                   OPEN
                                                                                                                   11-CR-18-RH
12/11/2013   X       Wanted Person                      TPD/USMS    Lafayette St/Magnolia Dr    13-32613                           (850) 559-   Court Order             X
                                                                                                                   USDC
                                                                                                                   13-CF-4063
                     Attempted Homicide                 TPD         1375 Pullen Rd                                                 (850) 509-   Court Order             X
                                                                                                                   OPEN
             X                                                                                                                     (850) 242-   Court Order             X
12/23/2013                                                                                      13-33742
                                                                                                                                   (850) 673-   Court Order             X
                                                                                                                                   (850) 559-   Court Order             X
             X                                                                                                                     (850) 694-   No Copy on File w/TPD
                                                                                                                   14-CF-178
12/27/2013   X       Auto Theft                         TPD         1013 Sayers Dr              13-34132           OPEN; 13-CJ-    (770) 557-   Court Order             X
                                                                                                                   873


1/2/2014     X       Solicitation/Traveling to Meet Minor TPD                                   13-34477           14-CF-16 OPEN (850) 528-     Court Order             X

1/10/2014    X       Burglary                           TPD                                     14-831             14-CJ-40 OPEN (239) 537-     Court Order             X
                                                        Thomas CO
1/14/2015    X   X   Escaped Prisoner                                                           N/A                                (229) 305-   Exigent/Consent
                                                        GA/USMS
                                                                                                                   TPD OPEN
1/16/2014    X       Homicide - Update to CE 13-238                                             13-29958                           (850) 459-   Court Order             X
                                                                                                                   ACTIVE
                                                                                                14P20047 3RD
2/4/2014     X       Wanted Person                      USMS        2074 Midyette               CIR. TAYLOR                        (347) 831-   Court Order             X
                                                                                                CTY.
                     Burg Person Assaulted/Dom
2/9/2014     X   X                                      TPD         1019 Stearns St.            14-3909                            (850) 284-   Exigent/Consent
                     Battery
2/10/2014    X   X   Armed Robbery                      TPD         500 McKeithen               14-4048                                         Exigent/Consent
                                                                                                                   12-CF-2069
2/14/2014    X       Wanted Person                      TPD         1700 Joe Louis St.          12-13387,14-6725                   (850) 688-   Court Order             X
                                                                                                                   OPEN
                                                                                                                   14-CF-320
2/18/2014    X       Wanted Person                      TPD/USMS                                14-2553                            (850) 694-   Court Order             X
                                                                                                                   OPEN
                                                                                                                   14-CF-654
                                                                                                                   OPEN; 14-CF-
                                                                                                                   655 OPEN; 14-
             X       Robbery                            TPD                                                                        (772) 318-   Court Order             X
                                                                                                                   CF-729 OPEN;
2/28/2014                                                                                       14-5075            14-CF-730
                                                                                                                   OPEN
             X                                                                                                                     (772) 323-   Court Order             X
             X                                                                                                                     (772) 834-   Court Order             X
             X                                                                                                                     (772) 359-   Court Order             X
